UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33155 COATES INTERNATIONAL, LTD. (Exact name of registrant as specified in its charter) Delaware 22-2925432 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2100 Highway 34, Wall Township, New Jersey 07719 (Address of principal executive offices) (Zip Code) (732) 449-7717 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x As of May 9, 2014, the Registrant had 385,431,636 shares of its common stock, par value $0.0001 per share issued and outstanding. COATES INTERNATIONAL, LTD. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q CONTENTS MARCH 31, 2014 Page PART 1- FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets 3 Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Financial Statements 6-26 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27-33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II- OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34-35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURES 37 -2- PART I – FINANCIAL INFORMATION Item 1. Financial Statements Coates International, Ltd. Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets Cash $ $ Inventory, net Deferred offering costs and other assets Total Current Assets Property, plant and equipment, net Deferred licensing costs, net Total Assets $ $ Liabilities and Stockholders' Deficiency Current Liabilities Accounts payable and accrued liabilities $ $ Mortgage loan payable Promissory notes to related parties Deferred compensation payable Derivative liability related to convertible promissory notes Convertible promissory notes Current portion of finance lease obligation Current portion of license deposits Unearned revenue 10% convertible note Total Current Liabilities Non-current portion of finance lease obligation Non-current portion of license deposits Total Liabilities Commitments and Contingencies - - Stockholders' Deficiency Preferred stock, $0.001 par value, 100,000,000 shares authorized, 162,181 and 141,473 shares of Series A Preferred Stock issued and outstanding atMarch 31, 2014 and December 31, 2013, respectively Common stock, $0.0001 par value, 1,000,000,000 shares authorized, 342,759,313 and 327,749,176 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these financial statements. -3- Coates International, Ltd. Statements of Operations For the Three Months Ended March 31 (Unaudited) Sublicensing fee revenue $ $ Total Revenues Expenses: Research and development costs - General and administrative expenses Depreciation and amortization Total Expenses Loss from Operations ) ) Other Income (Expense): Decrease (increase) in estimated fair value of embedded derivative liabilities ) Loss on conversion of convertible notes ) - Interestexpense ) ) Loss Before Income Taxes ) ) Provision for income taxes - - Net Loss $ ) $ ) Basic net loss per share $ ) $ ) Basic weighted average shares outstanding Diluted net loss per share $ ) $ ) Diluted weighted average shares outstanding The accompanying notes are an integral part of these financial statements. -4- Coates International Ltd. Condensed Statements of Cash Flows For the Three Months Ended March 31, (Unaudited) Net Cash (Used in) Operating Activities $ ) $ ) Net Cash Provided by (Used in) Investing Activities - - Cash Flows Provided by (Used in) Financing Activities: Issuance of common stock and warrants to related party Issuance of common stock under equity line of credit Issuance of convertible promissory notes Issuance of promissory notes to related parties - Repayment of promissory notes to related party ) ) Repayment of mortgage loan ) ) Payments of finance lease obligation ) - Net Cash Provided by Financing Activities Net Increasee (Decrease) in Cash ) Cash, beginning of period Cash, end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ $ Supplemental Disclosure of Non-cash Financing Activities: Conversion of convertible promissory notes $ $ Deferred compensation payable paid with common stock - $ $ The accompanying notes are an integral part of these financial statements. -5- Coates International, Ltd. Notes to Financial Statements March 31, 2014 (All amounts rounded to thousands of dollars) (Unaudited) 1. THE COMPANY AND BASIS OF PRESENTATION Nature of Organization Coates International, Ltd. (the “Company”, or “CIL”), is a Delaware corporation organized inOctober 1991 as successor-in-interest to a Delaware corporation of the same name incorporated in August 1988.Coates International, Ltd. operates in Wall Township, New Jersey. The Company has acquired the exclusive licensing rights for the Coates spherical rotary valve (“CSRV®”) system technology in North America, Central America and South America (the “CSRV® License”). The CSRV® system technology has been developed over a period of more than 20 years by the Company’s founder George J. Coates and his son, Gregory Coates. The CSRV® system technology is adaptable for use in piston-driven internal combustion engines of many types and has been patented in the United States and numerous countries throughout the world. The CSRV® system technology is designed to replace the intake and exhaust conventional “poppet valves” currently used in almost all piston-driven, automotive, truck, motorcycle, marine and electric power generator engines, among others. Unlike conventional valves which protrude into the engine cylinder, the CSRV® system technology utilizes spherical valves that rotate in a cavity formed between a two-piece cylinder head. The CSRV® system technology utilizes significantly fewer moving parts than conventional poppet valve assemblies. As a result of these design improvements, management believes that engines incorporating the CSRV® system technology (“Coates Engines”) will last significantly longer and will require less lubrication over the life of the engine, as compared to conventional engines. In addition, CSRV® Engines can be designed with larger openings into the engine cylinder than with conventional valves so that more fuel and air can be inducted into, and expelled from, the cylinder in a shorter period of time.Larger valve openings permit higher revolutions-per-minute (RPM’s) and permit higher compression ratios with lower combustion chamber temperatures, allowing the Coates Engine to produce more power than equivalent conventional engines. The extent, to which higher RPM’s, greater volumetric efficiency and thermal efficiency can be achieved with the CSRV® system technology, is a function of the engine design and application. Management believes that internal combustion engines incorporating the CSRV® system technology can deliver better fuel efficiency, reduced harmful emissions, longer intervals between engine servicing and longer engine life than conventional internal combustion engines. -6- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) Hydrogen Reactor Technology Owned by George J. Coates George J. Coates, President and Chief Executive Officer, has developed a hydrogen reactor, which rearranges H2O water molecules into HOH molecules also known as Hydroxy-Gas. The Hydroxy-Gas produced by the hydrogen reactor is then harvested for use as a type of fuel. Mr. Coates is continuing with development of this technology to enable the harvested Hydroxy-Gas to be utilized as the fuel source to power the Company’s patented CSRV® engines. Mr. Coates is continuing with research and development of the next application of this technology in an attempt to power larger, industrial engines. If successful, this application will only require a ready supply of water and would be suitable for stationary engines and generators. Conventional internal combustion engines employing poppet valve assemblies require lubrication and would experience excessive heat and friction if powered with Hydroxy-Gas. This, in turn, would cause the engines to burn out in a rather short period of time. The materials and components of the CSRV® engines do not require such lubrication and are designed to operate relatively trouble-free on various alternative fuels, which would also include Hydroxy-Gas. There can be no assurance that this technology can be developed successfully, or that if developed, it will be feasible to penetrate the internal combustion engine market with this technology. Applications for patent protection of this technology will be filed upon completion of the research and development. At this time, no arrangements have been made between the Company and George J. Coates, owner of the technology, regarding licensing of the hydrogen reactor. Accordingly, the Company does not have any rights to manufacture, use, sell and distribute the Hydrogen Reactor technology, should it become commercially feasible to manufacture and distribute products powered by the Hydroxy-Gas fuel. The Company has been and continues to be responsible for all costs incurred related to the development of this technology. The accompanying unaudited financial statements of Coates International, Ltd. (the “Company”, or “CIL”) have been prepared in accordance with accounting principles generally accepted for interim financial information and rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and notes required by generally accepted accounting principles in the United States (“GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for the three months ended March 31, 2014 and 2013 are not necessarily indicative of the results that may be expected for any other interim period or for the full year. The unaudited financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2013. Going Concern As shown in the accompanying financial statements, the Company has incurred recurring losses from operations of ($34,489,000), primarily in connection with research and development activities; and, as of March 31, 2014 had a stockholders’ deficiency of ($3,116,000). The Company will be required to renegotiate the terms of an extension of a $1,498,000 mortgage loan which matures in July 2014, or successfully refinance the property with another mortgage lender, if possible. Failure to do so could adversely affect the Company’s financial position and results of operations. In addition, the current economic environment, which is characterized by tight credit markets, investor uncertainty about how to safely invest their funds and low investor confidence, has introduced additional risk and difficulty to the Company’s challenge to secure needed additional working capital. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary should the Company become unable to continue as a going concern. Management has instituted a cost control program intended to restrict variable costs to only those expenses that are necessary to carry out the Company’s activities related to research and development activities, entering the production phase of operations, developing additional commercially feasible applications of the CSRV® system technology, seeking additional sources of working capital and covering general and administrative costs in support of such activities. The Company continues to actively undertake efforts to secure new sources of working capital. At March 31, 2014, the Company had negative working capital of ($4,964,000) compared with negative working capital of ($5,078,000) at December 31, 2013. -7- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) Majority-Owned Subsidiary CIL is currently the majority shareholder of Coates Hi-Tech Engines, Ltd. (“Coates Hi-Tech”), a Delaware corporation which was formed in July 2012. It has not commenced operations and has no assets. For the three months ended March 31, 2013, the financial statements of CIL wereconsolidated with the accounts of Coates Oklahoma Engine Manufacturing, Ltd. (“Coates Oklahoma”). In May 2013, Coates Oklahoma was shuttered and has since been formally dissolved. There were no outstanding obligations or expenses in dissolving this company. Reclassifications Certain amounts included in the accompanying financial statements for the three months ended March 31, 2013 have been reclassified in order to make them comparable to the amounts presented for the three months ended March 31, 2014. 2. ACCOUNTING POLICIES Loss per Share Basic net loss per share is based on the weighted average number of common shares outstanding without consideration of potentially dilutive shares of common stock. There were no shares of preferred stock outstanding with rights to share in the Company’s net income during the three-month periods ended March 31, 2014 and 2013. Diluted net income per share is based on the weighted average number of common and potentially dilutive common shares outstanding, when applicable. Use of Estimates The preparation of the Company’s financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. These significant estimates include determining the fair value of convertible promissory notes containing embedded derivatives and variable conversion rates, determining a value for Series A Preferred Stock issued and certain limited anti-dilution rights granted to George J. Coates as more fully described in Note 17, assigning useful lives to the Company’s property, plant and equipment, determining an appropriate amount to reserve for obsolete and slow moving inventory, estimating a valuation allowance for deferred tax assets, assigning expected lives to, and estimating the rate of forfeitures of, stock options granted and selecting a trading price volatility factor for the Company’s common stock in order to estimate the fair value of the Company’s stock options on the date of grant or other appropriate measurement date. Actual results could differ from those estimates. 3. CONCENTRATIONS OF CREDIT AND BUSINESS RISK The Company maintains cash balances with one financial institution. Accounts at this institution are currently fully insured by the Federal Deposit Insurance Corporation. The Company’s operations are devoted to the development, application and marketing of the CSRV® system technology which was invented by George J. Coates, the Company’s founder, Chairman, Chief Executive Officer, President and controlling stockholder. Development efforts have been conducted continuously during this time. From July 1982 through May 1993, seven U.S. patents as well as a number of foreign patents were issued with respect to the CSRV® system technology. Since inception of the Company in 1988, all aspects of the business have been completely dependent upon the activities of George J. Coates.The loss of George J. Coates’ availability or service due to death, incapacity or otherwise would have a material, adverse effect on the Company's business and operations. The Company does not presently have any key-man life insurance in force for Mr. Coates. -8- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) 4. LICENSING AGREEMENT AND DEFERRED LICENSING COSTS The Company holds a manufacturing, use, lease and sale license from George J. Coates and Gregory Coates for the CSRV® system technology in the territory defined as the Western Hemisphere (the “License Agreement”). Under the License Agreement, George J. Coates and Gregory Coates granted to the Company an exclusive, perpetual, royalty-free, fully paid-up license to the intellectual property that specifically relates to an internal combustion engine that incorporates the CSRV® system technology (the “CSRV® Engine”) and that is currently owned or controlled by them (the “CSRV® Intellectual Property”), plus any CSRV® Intellectual Property that is developed by them during their employment with the Company. In the event of insolvency or bankruptcy of the Company, the licensed rights would terminate and ownership would revert back to George J. Coates and Gregory Coates. Under the License Agreement, George J. Coates and Gregory Coates agreed that they will not grant any licenses to any other party with respect to the CSRV® Intellectual Property. At March 31, 2014, deferred licensing costs, comprised of expenditures for patent costs incurred pursuant to the CSRV® licensing agreement, net of accumulated amortization, amounted to $50,000. Amortization expense for the three months ended March 31, 2014 and 2013 amounted to $1,000 and $1,000, respectively. 5. AGREEMENTS ASSIGNED TO ALMONT ENERGY INC. Almont Energy Inc. (“Almont”), a privately held, independent third-party entity based in Alberta, Canada is the assignee of a sublicense which provides for a $5,000,000 license fee to be paid to the Company and covers the use of the CSRV® system technology in the territory of Canada in the oil and gas industry (the “Canadian License”). Almont is also the assignee of a separate research and development agreement (“R&D Agreement”) which requires that Almont pay the remaining balance of an additional $5,000,000 fee to the Company in consideration for the development and delivery of certain prototype engines. The Company completed development of the prototypes in accordance with this agreement at the end of 2007. The R&D Agreement had not been reduced to the form of a signed, written agreement. Almont is also the assignee of an escrow agreement (the “Escrow Agreement”) that provides conditional rights to a second sublicense agreement from the Companyfor the territory of the United States(the “US License”). The US License has been deposited into an escrow account and the grant of the license will not become effective until the conditions for release from escrow are satisfied. The US License provides for a license fee of $50 million. The Escrow Agreement requires that Almont, as the assignee, make a payment (“Release Payment”) to the Company equal to the then remaining unpaid balance of the Canadian License licensing fee, the R&D Agreement fee and the down payment of $1,000,000 required under the US License. It is not likely that Almont will be able to make additional payments of the Release Payment until the Company can raise sufficient new working capital to commence production and shipment of Gen Sets to Almont. At March 31, 2014, the remaining balance of the Release Payment due to the Company was $5,847,000. In connection with the assignment of the Canadian License and the rights to the US License, Almont has also assumed all of the obligations set forth in the Escrow Agreement, with the following modifications: ● The Release Payment Date, as defined in the Escrow Agreement had been extended to March 19, 2014. In order to compensate for the delay caused by the delay in our ability to deliver Gen Sets, the Release Payment due date will be reset as appropriate, once the Company commences its production phase of operations. Provided that Almont remits this entire unpaid balance to the Company of the Release Payment Date, the US License will be released from escrow and granted to Almont. Almont is required to remit to the Company 60% of all monies it raises from future equity or debt transactions, exclusive of proceeds from equipment purchase financing transactions, until the Release Payment is paid in full. -9- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) ● Almont also became obligated to pay the $49 million balance of the US License Fee to the Company. Payment shall be made quarterly in an amount equal to 5% of Almont’s quarterly net profits. In addition, Almont is required to remit a portion of the proceeds it receives from equity or debt transactions, exclusive of equipment financing transactions to the Company until the entire balance of the US License fee is paid in full. However, the entire $49 million licensing fee is required to be paid on or before February 19, 2016. The Canadian License The Canadian License exclusively sublicenses within Canada the use of the CSRV® system technology for industrial engines designed to generate electrical power. Additional provisions of the Canadian License agreement are as follows: ● Sublicensee shall have the exclusive right to use, lease and sell electric power generators designed with the CSRV® system technology within Canada. ● Sublicensee will have a specified right of first refusal to market the electric power generators worldwide. ● Upon commencement of the production and distribution of the electric power generators, the minimum annual number of generators to be purchased by Sublicensee in order to maintain exclusivity is 120. The Company has temporarily waived this provision due to the delay in delivery of Gen Sets.In the event Sublicensee fails to purchase the minimum 120 CSRV® generator engines during any year, Sublicensee will automatically lose its exclusivity. In such a case, Sublicensee would retain non-exclusive rights to continue to use and sell the CSRV® generator engines in the territory of Canada. Until otherwise agreed between the parties, the price per generator shall be $159,000. ● Sublicensee is required to pay a royalty to the Company equal to 5% of its annual modified gross profit (which has been defined as sales, less cost of sales, plus $400,000). ● All licensed rights under this license agreement related to the CSRV® system technology will remain with the Company. The US License The US License will, upon Almont satisfying the Release Payment, grant to Almont the right to use, sell and lease within the defined territory, Licensed Products manufactured by the Company which are designed to generate electrical power.Licensed Products consist ofCSRV® Valve Systems, CSRV® Valve Seals, CSRV® Rotary Valve Spheres, CSRV® Valve Components and CSRV® Engines. Almont is also obligated to pay a royalty to the Company equal to 2.5% of its annual modified gross profit (which has been defined as sales, less cost of sales, plus $400,000). The manufacture of any Licensed Products by Sublicensee is prohibited.Sublicensee is required to procure all internal combustion engines incorporating the CSRV® Valve System from the Company or its designee. The license granted to Sublicensee is exclusive within the Territory, provided that Sublicensee satisfies the minimum annual purchase commitment of 120 internal combustion engines incorporating the CSRV® system technology, the Coates Engines and all component parts. The agreement also grants Sublicensee a right of first refusal in the event that the Company negotiates an offer with another third party for a worldwide license to use the Licensed Products for the generation of electrical power. The business plan of Almont, which is highly dependent on its ability to raise sufficient additional working capital, is based on its projected assessment of the marketplace demand for industrial generators and projects Gen Set purchases of up to 11,000 CSRV® Units per year over the first 5 years. The Company would not be able to accommodate that demand until it ramps up its production capacity, which would likely require several years, once it enters into large scale production. Almont intends to issue standard purchase orders, issued based on market and customer demand. The Company is unable to confirm any orders until it has sufficient working capital in place to manufacture generators on a larger scale. Almont plans to finance its purchases from cash flow and by way of project and/or equipment financing, proceeds from issuance of equity or corporate debt instruments and conventional bank financing. -10- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) 6. INVENTORY Inventory was comprised of the following: March 31, December 31, Raw materials $ $ Work-in-process Finished goods - - Reserve for obsolescence ) ) Total $ $ 7. LICENSE DEPOSITS License deposits, which are non-refundable, primarily relate to a $300,000 sublicense deposit received in prior years as a down payment on the Canadian License. This sublicense deposit is being recognized as revenue on a straight-line basis over the remaining lifeof the last CSRV® technology patent in force through 2027. Sublicensing fee revenue for the three months ended March 31, 2014 and 2013 amounted to $5,000 and $5,000, respectively. 8. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment were comprised of the following: March 31, December 31, Land $ $ Building Building improvements Machinery and equipment Furniture and fixtures Less: Accumulated depreciation ) ) Total $ $ Depreciation expense for the three months ended March 31, 2014 and 2013 was $16,000 and $16,000, respectively. 9. ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities consisted of the following: March 31, December 31, Legal and professional fees $ $ General and administrative expenses Accrued interest expense Research and development costs Accrued compensation Total $ $ -11- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) MORTGAGE LOAN PAYABLE The Company has a mortgage loan on the land and building that serves as its headquarters and research and development facility which bears interest at the rate of 7.5% per annum and which matures in July 2014. Interest expense for the three months ended March 31, 2014 and 2013 on this mortgage amounted to $28,000 and $30,000, respectively. The loan requires monthly payments of interest, plus $5,000 which is being applied to the principal balance. The remaining principal balance at March 31, 2014 was $1,498,000. The Company will be required to renegotiate the terms of a further extension of the mortgage loan or successfully refinance the property with another mortgage lender, if possible. Failure to do so, could adversely affect the Company’s financial position and results of operations. The loan is collateralized by a security interest in all of the Company’s assets, the pledge of five million shares of common stock of the Company owned by George J. Coates, which were deposited into escrow for the benefit of the lender and the personal guarantee of George J. Coates. The Company is not permitted to create or permit any secondary mortgage or similar liens on the property or improvements thereon without prior consent of the lender. Up to $500,000 of the principal balance of the mortgage loan may be prepaid each year without penalty. A prepayment penalty of 2% of the outstanding loan amount would be imposed if the loan is repaid in full at or before maturity unless such prepayment funds are obtained from a permanent mortgage loan with the lender. FINANCE LEASE OBLIGATION In August 2013, the Company entered into a sale/leaseback financing arrangement with Paradigm Commercial Capital Group Corp. (“Paradigm”) pursuant to which it sold its research and development and manufacturing equipment in consideration for net cash proceeds of $133,000. These cash proceeds were net of a deposit on the lease of $15,000 and transaction costs of $5,000. Under this arrangement, the Company is leasing back the equipment over a 24-month period, with an option to extend the lease for an additional six months. The fixed recurring monthly lease payment amount is $8,000. If the Company does not exercise the six-month extension option, then the parties will negotiate a repurchase price to be paid by the Company for the equipment. If the Company does exercise its option to extend, then ownership of the equipment will automatically revert back to the Company at the end of the option period. The effective interest rate on this lease is 36.6%. In accordance with generally accepted accounting principles, this sale/leaseback is required to be accounted for as a financing lease. Under this accounting method, the equipment and accumulated depreciation remains on the Company’s books and records as if the Company still owned the equipment. This accounting treatment is in accordance with ASC 840-40-25-4, Accounting for Sale-Leaseback Transactions. In addition, the discounted present value of the lease payments is recorded as a lease finance obligation. The difference between the gross sales price for the equipment and the net proceeds received amounted to $20,000, which has been recorded as unamortized discount on finance lease obligation. This amount is being amortized to interest expense using the interest method over the 30-month term of the lease, including the option period. The finance lease obligation is secured by all of the equipment included in the sale/leaseback transaction. For the three months ended March 31, 2014, the interest expense on this lease amounted to $14,000 which is included in interest expense in the accompanying statements of operations. PROMISSORY NOTES TO RELATED PARTIES During the three months ended March 31, 2014 and 2013, the Company issued, in a series of transactions, promissory notes to George J. Coates and received cash proceeds of $-0- and $82,000, respectively, and repaid promissory notes in the aggregate principal amount of $30,000 and 17,000, respectively, bringing the outstanding principal balance at March 31, 2014 to $450,000. The promissory notes are payable on demand and provide for interest at the rate of 17% per annum, compounded monthly. -12- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) During the three months ended March 31, 2014 and 2013, the Company issued, in a series of transactions, promissory notes to Bernadette Coates, spouse of George J. Coates and received cash proceeds of $-0- and $43,000, respectively, and repaid promissory notes in the aggregate principal amount of $15,000 and $7,000, respectively, bringing the outstanding balance at March 31, 2014 to $108,000. The promissory notes are payable on demand and provide for interest at the rate of 17% per annum, compounded monthly. For the three months ended March 31, 2014 and 2013, aggregate interest expense on all promissory notes to related parties amounted to $40,000 and $30,000, respectively. Unpaid accrued interest on these promissory notes amounting to $270,000 is included in accounts payable and accrued liabilities in the accompanying balance sheet at March 31, 2014. CONVERTIBLE PROMISSORY NOTES AND EMBEDDED DERIVATIVE LIABILITIES From time to time, the Company issues convertible promissory notes. The net proceeds from these transactions are used for general working capital purposes. The notes may be converted into shares of the Company’s common stock at a defined discount from the trading price of the common stock on the date of conversion. The conversion rate discount establishes a beneficial conversion feature (“BCF”) or unamortized discount which is required to be valued and accreted to interest expense over the six-month period until the conversion of the notes into unregistered shares of common stock is permitted. The holder of the unregistered shares of common stock can generally sell the conversion shares immediately by relying on an exemption from registration under Rule 144 of the Securities Act of 1933, as amended (the “Securities Act”). In addition, the conversion formula meets the conditions that require accounting for them as derivative liability instruments. 8% Convertible Promissory Notes At March 31, 2014, there were two 8% convertible promissory notes with a conversion rate of 61%, outstanding (the “8% Notes”) in the principal amounts of $47,000 and $33,000 which mature in July 2014 and August 2014, respectively, if not converted prior thereto. The 8% Notes may be converted into unregistered shares of the Company’s common stock, par value $0.0001 per share, at the conversion price, as defined below, in whole, or in part, at any time beginning 180 days after the date of issuance of the Notes, at the option of the holder. The conversion price shall be equal to 61% multiplied by the Variable Conversion Rate which is equal to the average of the three (3) lowest closing bid prices of the common stock during the 10 trading day period prior to the date of conversion. These notes may be prepaid during the six months the notes are outstanding by paying 130% during the first 60 days, increasing in 5% increments each month to a maximum of 150% of the then outstanding unpaid principal, interest and any other amounts that might be due for penalties or any event of a default. -13- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) In a series of transactions during the three months ended March 31, 2014, an 8% convertible promissory note with an aggregate principal balance, including accrued interest of $55,000 was converted into 2,059,138 unregistered shares of common stock. The Company has reserved 46,750,000 shares of its unissued common stock for potential conversion of these 8% Notes. 10% Convertible Promissory Notes The Company has entered into two agreements with different investors, whereby, under each agreement, it is permitted to issue two $28,000 tranches of convertible promissory notes which bear interest at 10% per annum and mature on the one-year anniversary date of the funding (“10% Notes”). At March 31, 2014, there was one $28,000 convertible note outstanding under each agreement. These notes mature in December 2014, if not converted prior thereto. The convertible notes provide for a 5% original issue discount on the principal amount of each tranche, which was netted against the amount funded to the Company. Each drawdown of the promissory note may be prepaid at any time within the first 90 days after funding. The holder may convert the 10% Notes into restricted shares of the Company’s common stock at any time beginning 180 days after the date of funding. The conversion rate shall be equal to 58% of the lowest daily volume weighted average price (“VWAP”) of the Company’s common stock over the 18 trading day period ending on the date of conversion. The Company has reserved 7.8 million shares of its unissued common stock for potential conversion of these two 10% convertible notes. 12% Convertible Promissory Notes with a 60% Conversion Rate The Company has also entered into an agreement whereby it is permitted to issue in a series of tranches up to $335,000 of convertible promissory notes which bear interest at 12% per annum and mature on the one-year anniversary date of the funding (“12% Notes”). At March 31, 2014, there were two 12% Noteswith an outstanding balance totaling $37,000,which mature in August 2014 and September 2014, respectively, if not converted prior thereto. The arrangement provides for an approximately 10.5% original issue discount on the principal amount of each tranche, which is netted against the amount funded to the Company. Each drawdown of the promissory note may be prepaid at any time within the first 90 days after funding, upon which the interest for the outstanding period will be forgiven. The holder may convert the 12% Notes into unregistered shares of the Company’s common stock at any time beginning 180 days after the date of funding. The conversion rate shall be equal to the lesser of $0.035 per share or 60% of the lowest trade price of the Company’s common stock in the 25 trading day period prior to the date of conversion. The Company has reserved 35 million shares of its unissued common stock for potential conversion of this 12% Note agreement. During the three months ended March 31, 2014, 12% convertible promissory notes with a 60% conversion rate, having a principal balance of $58,000, including accrued interest, were converted into 3,050,000 unregistered shares of common stock. At March 31, 2014, the unused portion of this convertible note facility was $184,000. 12% Convertible Promissory Notes with a 70% Conversion Rate In January 2014, the Company has entered into an agreement whereby it is permitted to issue in a series of tranches up to $100,000 of convertible promissory notes which bear interest at 12% per annum and mature on the one-year anniversary date of the funding, if not converted prior thereto. The initial funding upon closing of this facility was in the amount of $33,333, net of 5% original issue discount. The convertible note, including accrued interest thereon, may be prepaid during the first six months after funding, along with a 30% prepayment penalty. The holder may convert the notes into restricted shares of the Company’s common stock at any time beginning 180 days after the date of funding. The conversion rate shall be equal to the lesser of $0.05 per share, or 70% of the lowest trading price of the Company’s common stock in the 20 trading day period prior to the date of conversion. The Company has reserved 6.5 million shares of its unissued common stock for potential conversion of this convertible note agreement. At March 31, 2014, the unused portion of this convertible note facility was $65,000. -14- Coates International, Ltd. Notes to Financial Statement (Unaudited) – (Continued) In accordance with GAAP, the estimated fair value of the embedded derivative liability related to the convertible notes is required to be remeasured at each balance sheet date. The estimated fair value of the embedded derivative liabilities related to convertible notes outstanding was measured as the aggregate estimated fair value, based on Level 2 inputs, which included the average of the quoted daily yield curve rates on six-month and one-year treasury securities and the calculated 12-month historical volatility rate on the Company’s common stock. The embedded derivative liability arises because, based on historical trading patterns of the Company’s stock, the formula for determining the defined conversion rate is expected to result in a different conversion rate than the closing price of the stock on the actual date of conversion (hereinafter referred to as the “Variable Conversion Rate Differential”). The estimated fair values of the derivative liabilities have been calculated based on a Black-Scholes option pricing model. The following table presents the details of the outstanding convertible notes at March 31, 2014 and December 31, 2013, including the balance of the unamortized discount and the amount of the embedded derivative liability, where applicable: Principal Amount Unamortized Discount Embedded Derivative Liability Date Issued March 31, December 31, Nominal Interest Rate Effective Interest Rate(1) March 31, December 31, March 31, December 31, 1/21/14 $ N/A 12 % % $ N/A N/A 12/11/13 $ 10
